                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT LONDON

VICKY L. PHIPPS,                                )
                                                )
        Plaintiff,                              )
                                                )                 Civil Case No.
v.                                              )                6:18-cv-127-JMH
                                                )
ANDREW SAUL, COMMISSIONER OF                    )              MEMORANDUM OPINION
SOCIAL SECURITY,1                               )                   AND ORDER
                                                )
        Defendant.                              )
                                                )

                                           ***

        Plaintiff, Vicky L. Phipps (“Phipps”) brings this matter

under     42   U.S.C.       §    405(g)    seeking           judicial    review     of    an

administrative       decision      of     the       Acting    Commissioner     of   Social

Security.      [DE 1].      The Court, having reviewed the record and the

motions    filed     by    the   parties,       [DE     10,    12],     will   AFFIRM    the

Commissioner’s decision as no legal error occurred and it is

supported by substantial evidence.

                I.        STANDARD FOR DETERMINING DISABILITY

        Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be


1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019.    Still, Nancy Berryhill was serving as Acting Commissioner of Social
Security when this action was filed. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Commissioner Saul is automatically substituted as a party.
expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).         In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                       See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers    whether       the   claimant     is   still    performing

substantial     gainful    activity;      Step     Two,    whether   any    of    the

claimant’s    impairments       are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.                      As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.       Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                   II.     PROCEDURAL AND FACTUAL HISTORY

       In 2013, Phipps applied for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under Titles II

and Title XVI of the Social Security Act.                  [TR 277, 284].          Her

application alleged that she had become disabled as of August 14,

2007. [TR 277, 284, 316, 319].            Both of Phipps’ application were

initially     denied.     [TR   147].     Phipps     was    denied      again     upon

reconsideration. [TR 169].            Ms. Phipps then filed a request for a

hearing before an Administrative Law Judge (“ALJ”), which took

place on July 19, 2016.          [TR 60-69].       That hearing was continued

                                          2
until December 22, 2016.          [TR 33-60].      The ALJ, Christine Cooke,

rendered a partially favorable decision.            [TR 11-32].   The Appeals

Council denied review on February 23, 2018.             [TR 8-10].

          ALJ Cooke found that Phipps was not disabled prior to

February 6, 2014, but that she became disabled on that date.               [TR

13-24].     The Appeals Council denied review, [TR 1–4], rending the

ALJ’s decision final under 20 C.F.R. § 404.981. This appeal

followed pursuant to 42 U.S.C. § 405(g).                Consistent with the

Court’s Standing Scheduling Order, the parties have submitted

cross motions for summary judgment, which are ripe for review.

[DE 10, 12].

       Phipps alleges onset of disability of August 2007, when she

was 41 years of age.     [TR 277, 284, 316, 319].           Phipps has a GED,

and past relevant work as a gas station manager, a skilled, medium-

exertion job.    [TR 47-48, 320-21, 332].          Phipps stopped working in

2007 due to her pregnancy.         [TR 48-49, 320].

       Phipps claims she became disabled in 2007 due to a variety of

physical and mental impairments.           [TR 48-49, 320]. In particular,

she claims that suffers from carpal tunnel syndrome, failed back

syndrome, and multiple sclerosis.          [TR 41-41, 44].

       In   January   2014,   a    lower    back    x-ray   revealed   minimal

degenerative changes and no spondylosisthesis noted.                 [TR 1014-

15].   However, a lower back MRI study on February 6, 2014 revealed



                                       3
a bulging disc encroaching on the spinal canal and neural foramina.

[TR 971-72].

        In March 2014, Dr. Joseph Childs, observed that Phipps had an

abnormal straight leg raise test.        [TR 961].   Phipps then saw Dr.

Joel Norman, M.D., complaining of intermittent sciatic pain that

worsened the prior year.     [TR 966-67].     Upon follow-up, Dr. Norman

noted similar findings. [TR 997, 1084].

        In May 2014, a state agency doctor, Sudhideb Mukherjee, M.D.,

evaluated Phipps’s physical abilities, concluding that she had the

ability to perform light work.       [TR 82-82].     He further indicated

that Phipps did not meet or medically equal disabling impairment.

[Id.]. Those conclusions were independently reviewed by Dr. P.

Saranage, M.D., who concurred.       [TR 108, 120-123].

        In June 2014, Dr. Norman performed low back surgery on Phipps.

[TR 1105-07].      Phipps underwent another MRI in August of 2014,

which     showed   post-surgical   changes,    but   did   not   show   any

significant disc bulge, spinal canal narrowing, or narrowing or

neural foramina.     [TR 1178-79].   Dr. Norman opined that nothing in

the MRI is consistent with Phipps’ pain.         [TR 1254]. A follow-up

MRI in September 2014 showed no significant changes.             [TR 1180-

81].

        Later that month, Phipps underwent a surgical revision to

remove some scar tissues.      [TR 1224-25].     She initially reported

improvement in her pain. However, later in the year, Phipps

                                     4
continued to report persistent lower back pain, despite that fact

that    all    the    objective      studies   “reveal[ed]      no   evidence    of

neurologic compression, [and] stable appearance of the hardware

with no complications or malalignment.”               [TR 1245].

       In 2015, Phipps began pain management with Dr. James Choo,

M.D. [TR 1235-39].          However, Phipps was able to heel-and-toe walk,

and    straight      leg    raise.   [TR   1237].     Despite   this,   Dr.   Choo

performed several spinal injections.                [TR 1202, 1234].

       In June 2015, Phipps underwent a lower back CT scan.                     [TR

1200-1, 1243].         The scan revealed mild narrowing at the neural

foramina, but which were noncompressive.               [TR 1243].

       Phipps treated with two nurse practitioners: Sherri Robertson

and Amy Goodin.            Goodin observed a normal gait and abnormal leg

raise. [1465-66].           Robertson recorded irregular gait, but, like

Goodin, recorded abnormal legal raises. [TR 1459, 1462, 1469, 1473,

1477, 1481, 1501, 1506, 1509, 1512].

       On December 22, 2016, Ms. Phipps testified at the hearing.

Ms. Phipps reports living at home with her husband and eight-year

old twins. [TR 47].          She testified that she is capable of driving.

[TR 47].      Phipps testified that she gets up in the morning before

her daughters, and that they get ready on their own. [TR 53].                   She

further reports that she sometimes requires them to help her get

dressed.      [TR 53].        However, on other occasions she helps them

dress.     [Id.].          Phipps further reports that she can make her

                                           5
children breakfast and does drive them to school. [TR 53]. Phipps

will then return home and lay down because of the pain in her back.

[TR 53-54].

      Phipps admitted that she has never had mental health treatment

for anxiety or depression nor was she in the process of seeking

such treatment.       [TR 51].     She does take Valium.       [Id.]

      After the hearing and considering all the evidence, the ALJ

issued his decision on February 17, 2017.                 [TR 11-32].    At Step

One, the ALJ determined that Phipps has not engaged in substantial

gainful activity since the alleged onset date of August 14, 2007.

[TR 14-15].

      At Step Two, the ALJ found that, since the alleged onset date,

Phipps suffered from the following severe impairments: lumbar

degenerative disc disease; coagulation disorder; carpal tunnel

syndrome status post bilateral release surgery; obstructive sleep

apnea; obesity; and history of thrombophilia.                [TR 16].    The ALJ

also noted isolated complaints of depression and anxiety. [TR 16].

However,     Phipps   had    no   history    of    mental   health     treatment,

medication, or hospitalization.             [Id.].   Although, Phipps did go

see Timothy Baggs, Psy.D., in February 2014, Dr. Baggs found Phipps

had a normal mental status and no signs sufficient to warrant a

diagnosis of depression or anxiety.              [Id.].

      However, at Step Three, the ALJ found that prior to February

6,   2014,   Phipps    did   not    have    an    impairment   combination     or

                                        6
impairment that met or medically equaled the severity of any of

the listed impairments.    [TR 17].   In reaching this conclusion,

ALJ Cooke found that Phipps had not satisfied the criteria of

Listing 1.02, 3.09, 4.02, 7.08, or 12.02.   [Id.]

     Before proceeding to Step Four, the ALJ found that, prior to

February 6, 2014, Phipps had the residual functional capacity

(“RFC”) to perform sedentary work as defined in 20 C.F.R. §§

404.1567(a); 416.967(a).   Specifically, the ALJ found Phipps could

perform the following tasks:

        [She] is able to sit for 8 hours out of 8 hours;
        and she can stand and walk in combination for 2
        hour out of 8 hours. Claimant is able to lift,
        carry, push, or pull negligible weights, such as
        file or documents, weighing up to 5 pounds
        frequently and up to and including 10 pounds
        occasionally. Claimant is able to occasionally
        push or pull with her right upper extremity but
        frequently push or pull with her left upper
        extremity. Claimant is able to frequently push or
        pull with her right lower extremity. She should
        never climb ladders, ropes, or scaffolding.
        Claimant can occasionally climb stairs or ramps;
        stoop; kneel; crouch; and crawl. Claimant should
        never engage in hard, repetitive grasping such as
        would be required to open a sealed jar or to use
        pliers, with her bilateral hands. Claimant should
        never be exposed to extreme could; to humidity; to
        vibration; or to hazards, such as dangerous
        machinery and unprotected heights.

[TR 17-18].

     The ALJ then concluded, at Step Four, that, since August 14,

2007, Phipps has been unable to perform any past relevant work as

a gas station manager, because the demands of that job exceed her


                                 7
RFC.    [TR 21].    In addition, the ALJ determined that, prior to

February 6, 2014, given Phipps’s age, education, work experience,

and RFC, “there were jobs that existed in significant numbers in

the national economy that the claimant could have performed.”          [TR

22]. ALJ Cooke based her conclusion on testimony from a vocational

expert (“VE”) that, prior to February 6, 2014, Phipps could have

performed the requirements of occupations such as Order Clerk –

Food    and   Beverage   (24,536   jobs    nationally),     Circuit   Board

Assembler (59,026 jobs nationally), and Document Preparer (45,236

jobs nationally). [TR 22]. Thus, the ALJ determined Plaintiff was

not disabled prior to February 6, 2014, but was disabled as of

that date.    [TR 24].

       However, beginning February 6, 2014, the ALJ found that the

severity of Phipps’s impairments met the criteria of Listing 1.04.

[TR 23-24].    In making the finding that Phipps had a listing-level

spinal impairment, the ALJ relief primarily on the testimony of a

medical expert, Dr. Leonard Rubin, M.D. [Id.].            Dr. Rubin stated

that he was familiar with Listing 1.04, and opined that Phipps’s

degenerative disc disease met the criteria of Listing 1.04C, spinal

stenosis resulting in pseudoclaudication as shown by “appropriate

medically acceptable imaging.”          [TR 43].   Dr. Rubin stated the

first MRI clearly showing the listing-level impairment was dated

on February 2014.    [TR 43].   As a result, the ALJ found that, based



                                    8
on the application for supplemental security income, Phipps was

disabled as beginning February 6, 2014.     [TR 24].

     Phipps’s only argument with the ALJ’s finding is that she did

not properly determine Phipps’s onset date. [DE 10 at 2-5, PageID

#1673-76]. The Commissioner contends that the ALJ’s decision was

proper and should be affirmed.   [DE 12].

                       III. STANDARD OF REVIEW

     When reviewing the ALJ’s ruling, this Court may not “‘try the

case de novo, resolve conflicts in evidence, or decide questions

of credibility.’”   Ulman v. Comm’r of Soc. Sec, 693 F.3d 709, 713

(6th Cir. 2012) (quoting Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007)).   This Court determines only whether the ALJ’s ruling

is supported by substantial evidence and was made pursuant to

proper legal standards.   Cutlip v. Sec’y of Health & Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994).         “Substantial evidence” is

defined as “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”     Id.   We are to

affirm the decision, provided it is supported by substantial

evidence, even if we might have decided the case differently.     See

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).




                                 9
                           IV.    ANALYSIS

     Phipps argues that the ALJ erred finding that Phipps’s onset

date was February 6, 2014. [DE 10 at 2-5, PageID #1673-76].      In

particular, Phipps claims that the ALJ’s finding violated Social

Security Ruling 83-20 (“SSR 83-20”), stating:

          Absent from the ALJ’s analysis of the onset
          date of Ms. Phipps’s disability is both her
          testimony as to symptomology and her work
          history which the ALJ was required to consider
          pursuant to SSR 83-20.

[Id. at 4-5, PageID # 1675-76].

     The Commissioner argues that Phipps failed to meet her burden

of establishing that the date of her disability was prior to

February 6, 2014.   [DE 12 at 7, PageID #1688].     In support the

Commissioner states that Phipps failed to point to any evidence

suggesting an earlier onset date.       [Id. at 9, PageID #1690].

Specifically, the Commissioner notes that Listing 1.04C must be

established by, among other things, medically acceptable imaging,

[id.], and Phipps has failed to show any imaging earlier than

February 6, 2014 that would establish lumber spinal stenosis.

[Id.].   The Commissioner further argues that, despite Phipps’s

claims, the ALJ considered Phipps’s symptomology, testimony, and

work history.   [Id. at 10-11, PageID #1691-92].   The Commissioner

is correct.

     A claimant who meets the requirements of a Listed Impairment

will be deemed disabled under the Act. In order to meet or equal

                                  10
the   requirements       of    a   listed     impairment,        a    claimant      must

demonstrate      specific     findings      that    duplicate        the   enumerated

criteria   of     the    listed    impairment.       However,        the   claimant's

condition must manifest all of the specified medical criteria for

such impairment.        Sullivan v. Zebley, 493 U.S. 521, 530, 110 S.Ct.

885, 107 L.Ed.2d 967 (1990) (“An impairment that manifests only

some of the criteria, no matter how severe, does not qualify.”)

(emphasis added).         This equivalency must be based on medical

evidence    supported         by   acceptable       clinical         and   diagnostic

techniques.      Land v. Sec'y of Health and Human Services, 814 F.2d

241, 245 (6th Cir. 1986).

      Listing 1.04, found at 20 C.F.R. Part 404, Subpart P,

Appendix 1, generally refers to Disorders of the Spine.                        As the

Commissioner correctly notes, [DE 12 at 8, PageID #1689], Listing

1.04C refers to lumbar spinal stenosis that requires objective

diagnostic imaging and medical documentation of certain specified

physical limitations. In particular, Listing 1.04C provides:

            Lumbar    spinal   stenosis    resulting   in
            pseudoclaudication, established by findings
            on appropriate medically acceptable imaging,
            manifested by chronic nonradicular pain and
            weakness, and resulting in inability to
            ambulate effectively, as defined in 1.00B2b.

20 C.F.R. pt. 404, supt. P, App. 1 § 1.04.

      In   the    instant      action,   the       ALJ   found       Phipps   met    the

requirements of Listing 1.04C.           [TR 23-24].        Dr. Rubin testified


                                         11
that Phipps had an MRI from February 6, 2014, showing a disc

dessication involving L3-S1 with degenerative disc changes as was

as significant hypertrophy.     [TR 23, 1013-14, 1174-75]. Moreover,

the report of that MRI indicates significant spinal stenosis and

bilateral neural foraminal stenosis between L3-4. [Id.]. A report

from the following month documented complaints of bilateral leg

pain.     [TR 23, 997-998].

        Dr. Childs’s examination of Phipps on March 1, 2014 further

revealed significant lower extremity pain, numbness, and spasms,

which Dr. Childs stated was likely related to Phipps’ degenerative

back problems.     [TR 23, 961].     A report from the following month

indicated that Phipps was symptomatic of, among other things,

lumbar stenosis.     [TR 23, 997-98].

        Phipps underwent laminectomy and L4-5 fusion surgery on May

19, 2014.     [TR 23, 1108-60, 1226-28].     An August MRI, ordered as

a result of Phipps’s complaint of right leg pain following her

lumbar fusion surgery revealed enhanced fluid in the surgical bed,

resulting in a mild mass effect on the thecal sac and extending to

the right L4-5 neural foramen. [TR 23].

        Phipps had an additional exploratory surgery on September 26,

2014, to remove scar tissue.       [TR 23, 1186].   The report indicates

Phipps’s symptoms were almost the same before the surgery after

initial improvement.      [Id.].     Dr. Rubin referenced the report,



                                     12
noting that Phipps still reported lower extremity pain in her right

leg.   [TR 23-24, 1229].

       Additionally, Dr. Rubin noted in January 2015, Phipps began

receiving epidural steroid injections to alleviate continued pain.

[TR 24].    In April 2015, a report indicates Phipps was to begin a

trial spinal cord stimulator.          [TR 24, 1197]. A June 2015 MRI

revealed postoperative changes at L4-L5, including right foraminal

stenosis.     [TR 24, 1099]. A report from June 2016, indicates

weakness and numbness in Phipps’s legs and positive straight leg

raising.    [TR 24, 1462].

       As a result of this medical evidence, Dr. Rubin opined that

Phipps’s impairment meets Listing 1.04C.        [TR 24].    As a result,

the ALJ determined that Phipps was, indeed, disabled.         [TR 24].

       Once a finding of disability is made, the ALJ must determine

the onset date of the disability.        See Key v. Callahan, 109 F.3d

270, 274 (6th Cir.1997) (“Since there was no finding that the

claimant is disabled as a result of his mental impairment or any

other impairments or combination thereof, no inquiry into onset

date is required.”); See also Seeley v. Comm'r of Soc. Sec., 2015

WL 305322, at *5 (6th Cir. Jan. 23, 2015); Key v. Callahan, 109

F.3d 270, 274 (6th Cir. 1997).

       Phipps argues that the ALJ improperly set the onset date of

Phipps’s    disability.   In   cases   contesting   the   onset   date   of

disability, the issue is whether there is substantial evidence in

                                   13
the record to support the ALJ's findings of when a claimant's

disability began.        Willbanks v. Secretary of Heath & Human Servs.,

847 F.2d 301, 303 (6th Cir. 1988) (per curiam).            The claimant must

prove that he became disabled prior to the date selected.              Foster

v. Bowen, 853 F.2d 483, 489 (6th Cir. 1988).            Thus, in the instant

case, although the Commissioner is not required to present evidence

that would eliminate a possible onset date any time prior to

February 6, 2014, the Commissioner is required to establish by

substantial evidence that the disability began February 6, 2014.

Blankenship v. Bowen, 874 F.2d 1116, 1121 (Sixth Cir. 1989) (citing

Willbanks, 847 F.2d at 303).

      In the instant case, Phipps argues that the ALJ did not

consider her testimony as to symptomology and her work history

which the ALJ was required to consider pursuant to SSR 83-20. [Id.

at   4-5,   PageID   #     1675-76].    Here,   Phipps    alleged   onset    of

disability of August 2007, when she was 41 years of age.             [TR 277,

284, 316, 319].      Phipps has a GED, and past relevant work as a gas

station manager, a skilled, medium-exertion job.             [TR 47-48, 320-

21, 332].    Phipps stopped working in 2007 due to her pregnancy.

[TR 48-49, 320].

      SSR 83–20 governs the determination of disability onset date.

In   particular,     SSR    83–20   describes   the    evidence   relevant   to

establishing a disability onset date.                 The ruling states, in

relevant part:

                                       14
            Factors relevant to the determination of
            disability onset include the individual's
            allegation, the work history, and the medical
            evidence. These factors are often evaluated
            together to arrive at the onset date. However,
            the individual's allegation or the date of
            work stoppage is significant in determining
            onset only if it is consistent with the
            severity of the condition(s) shown by the
            medical evidence.

SSR 83–20 at 1 (emphasis added).

       The Court finds that the ALJ acted properly and in conformity

with SSR 83–20 in setting February 6, 2014 as the onset date.            [TR

24].   It is true, when a claimant suffers from a chronic and long-

standing condition, medical findings and conditions subsequent to

the onset of disability are probative of the medical condition

existing prior to that time.         See Ellis v. Schweicker, 739 F.2d

245, 247 (6th Cir. 1984).        Thus, it is improper to base a decision

on one single piece of evidence and to disregard other pertinent

evidence.    Hephner v. Matthews, 574 F.2d 359, 362 (6th Cir. 1978).

And in the case of slowly progressing impairments, it is not

necessary for a claimant to establish a listed severity before

onset can be established.         Blankenship v. Bowen, 874 F.2d 1116,

1122 (6th Cir. 1989).

       However,   the   Ruling   provides   that   “the   medical   evidence

serves as the primary element in the onset determination.” SSR 83–

20 at 2.    While the Ruling allows for lay evidence to be consulted,

it states that “the established onset date must be fixed on the


                                      15
facts and can never be inconsistent with the medical evidence of

record.” SSR 83–20 p. 4.              The Ruling further states that “the

impact of lay evidence on the decision on onset will be limited to

the degree it is not contrary to the medical evidence of record.”

Id.

      Phipps relies on Wilbanks in support of her claim of an

earlier onset date. [DE 10-1 at 4, PageID #1675].                   In Willbanks v.

Secretary of Health and Human Services, 847 F.2d 301 (6th Cir.

1988), the plaintiff first sought treatment for mental problems in

June of 1982 but alleged a disability onset date of January, 1976.

The administration found a June, 1982 onset date and the claimant

appealed, arguing that SSR 83–20 had not been properly followed.

Willbanks, 847 F.2d at 303.

      The Sixth Circuit reversed the administrative decision and

made a finding that the overall evidence of record supported a

January, 1976 onset date. Id.            In particular, the court cited the

plaintiff's     testimony,      the    testimony       of    his   mother,    and   the

opinions   of    a    medical    expert    and     a    treating     mental    health

professional     as    evidence       supporting       the   earlier   onset    date.

Willbanks, 847 F.2d at 302. Significantly, both the medical expert

and the treating source opined that the claimant's mental problems

“related back” to the earlier time frame despite the lack of

treatment during this time period. Id.



                                         16
        Willbanks is significantly different from the instant case.

Here, the ALJ acted properly and in conformity with SSR 83–20 in

setting February 6, 2014 as the onset date.              [TR 24].     Listing

1.04C expressly requires lumbar stenosis to be established by,

among other things, findings on appropriate medically acceptable

imaging. 20 C.F.R. pt. 404, supt. P, App. 1 § 1.04.             The ALJ noted

that there was no objective diagnostic imaging showing a listing

level severity prior to February 6, 2014.              [TR 24].     Dr. Rubin

opined that the medical evidence indicates both persistent pain

that results in claudication.        [TR 24].        However, he also noted

that, while there were multiple MRIs in the record, the first one

that clearly shows listing-level severity is dated February 6,

2014. [TR 24].

        Phipps points to no medical sources opining that onset date

of her listing-level was prior to February 6, 2014, much less

points    to   MRIs   reflecting   the    required    objective    diagnostic

imagining prior to the onset date set by the ALJ.                 Notably, in

January 2014, a lower back x-ray revealed minimal degenerative

changes and no spondylosisthesis noted.         [TR 1014-15].

        Instead, Phipps states only that the ALJ did not consider her

testimony      and    subjective   complaints    and     work     history   in

establishing the onset date.         [DE 10-1 at 4, pageID 1675]. Of

course, the burden is on the Phipps to establish an earlier onset

date.     Foster, 853 F.2d at 489. Yet, Phipps does elaborate as to

                                     17
what evidence in her testimony, subjective complaints, and work

history establish an earlier onset date.       [Id.].     We note that

“[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived. It is

not sufficient for a party to mention a possible argument in the

most skeletal way, leaving the court to ... put flesh on its

bones.” Vasquez v. Astrue, No. 6:12–CV–125–KSF, 2013 WL 1498895,

at *6 (E.D. Ky. Apr. 11, 2013) (citing McPherson v. Kelsey, 125

F.3d 989, 995–96 (6th Cir. 1997) ); see also Hollon ex rel. Hollon

v. Comm'r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006).            We

find that Phipps has failed to meet her burden of establishing an

earlier date. See Foster, 853 F.2d at 489

     Instead, we find the February 6, 2014 date established by

substantial   evidence.   SSR   83-20   provides   that   “the   medical

evidence serves as the primary element in the onset determination.”

SSR 83–20 at 2.   While lay evidence may be consulted, it states

that “the established onset date must be fixed on the facts and

can never be inconsistent with the medical evidence of record.”

SSR 83–20 p. 4.   Here, the medical evidence does not contain any

objective diagnostic imaging prior to February 6, 2014, indicating

an earlier onset date.    As a result, the undersigned must conclude

that the ALJ properly determined that Phipps’s back problems became

disabling as of February 6, 2014, and not at an earlier time

period.

                                  18
                           V.     CONCLUSION

    The Court, having found no legal error on the part of the ALJ

and that his decision is supported by substantial evidence, the

Acting Commissioner’s final decision is AFFIRMED.

    Accordingly, it is hereby ORDERED as follows:

    (1)    Plaintiff’s   Motion   for   Summary   Judgment   [DE   10]   is

DENIED;

    (2)    Defendant’s   Motion   for   Summary   Judgment   [DE   12]   is

GRANTED;

    (3)    Judgment in favor of the Defendant will be entered

contemporaneously herewith.

    This the 24th day of September, 2019.




                                   19
